USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONIC ALLY FILED
JOHN S. SHEPARD FAMILY TRUST, through DOC # —_
John S. Shepard and Lawrence Jaffe, as Co- DATE FILED: _ 12/18/2019
Trustees,

Plaintiff,

-against- 19 Civ. 9026 (AT)

NH HOTELS USA, INC., and NH HOTEL ORDER
GROUP, S.A., ————

Defendants.

 

 

ANALISA TORRES, District Judge:

It is hereby ORDERED that the initial pretrial conference scheduled for December 19, 2019 is
ADJOURNED sine die.

SO ORDERED.

Dated: December 18, 2019
New York, New York

O4-

ANALISA TORRES
United States District Judge

 
